                       Case 14-31152-PGH    Doc 203    Filed 06/25/20    Page 1 of 2




           ORDERED in the Southern District of Florida on June 25, 2020.




                                                         Paul G. Hyman, Jr.,Judge
                                                         United States Bankruptcy Court
_____________________________________________________________________________




                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

          In re:                                       CASE NO.: 14-31152-BKC-PGH

          Virginia E. Fierro,
          Hector Fabian Basualdo,
                                                       CHAPTER 13
                                    Debtors.
                                                   /

                       ORDER APPROVING APPLICATIONS TO WITHDRAW
                          UNCLAIMED FUNDS (ECF NO. 199 & NO. 200)

                   THIS MATTER came before the Court for hearing on June 25, 2020, upon

          Virginia E. Fierro’s Application to Withdraw Unclaimed Funds in the Amount of

          $1,896.57 (ECF No. 199) and Application to Withdraw Unclaimed Funds in the

          Amount of $703.20 (ECF No. 200). Being fully advised in the premises and for the

          reasons stated on the record at the hearing and in accordance with the provisions of

          28 U.S.C. § 2042 and Local Rule 3011-1(D), the Court hereby ORDERS AND
           Case 14-31152-PGH      Doc 203    Filed 06/25/20   Page 2 of 2




ADJUDGES that:

      1. The Applications are APPROVED; and

      2. The Clerk is directed to disburse, after 14 calendar days from the entry of

         this order, payment to Virginia E. Fierro, the sums of $1,896.57 and

         $703.20, now held as unclaimed funds in the treasury for the original

         claimant, US Bank as Trustee Bank of America.

                                       ###

Copies Furnished To:
Debtors
Creditor




                                      - 2 -
